Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), entered into
on January 6, 2014, and made effective as of January 1, 2014 (the “Effective
Date”), is by and among, LIN Media LLC, a Delaware limited liability company
(“Parent”), and LIN Television Corporation, a Delaware corporation with its
headquarters in Providence, Rhode Island, and a wholly-owned subsidiary of the
Parent (the “Company” and, together with Parent, the “LIN Companies”), and John
A. Howell IV, an individual residing in the state of Rhode Island (the
“Executive”).
RECITALS:
WHEREAS, as of the date hereof, the Executive serves as Vice President Regional
Television of the Company pursuant to an Employment Agreement, dated as of
October 22, 2012 (the “Prior Employment Agreement”);
WHEREAS, the parties hereto desire that Executive be promoted and now be
employed by Parent as its Vice President Television and by the Company as its
Vice President Television; and
WHEREAS, the parties hereto desire to amend and restate the Prior Employment
Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:
1.     Employment. The Company shall employ Executive and Executive hereby
agrees to serve the LIN Companies on the terms and conditions set forth herein.
2.    Service Period. The term of this Agreement and Executive’s employment
hereunder (the “Service Period”) shall be deemed to have commenced as of the
Effective Date and shall continue thereafter until the effective date of
termination pursuant to the terms and subject to the conditions of this
Agreement.


3.    Position and Duties. During the Service Period, Executive shall serve as
Vice President Television, reporting only to the Chief Executive Officer of
Parent in his capacity as Vice President Television of Parent and the Company
and, subject to the LIN Companies’ respective Certificate of Formation,
Certificate of Incorporation, Limited Liability Company Agreement and By-Laws,
shall have such authority as may be granted from time to time by the respective
boards of directors and as otherwise is inherent in such positions. In addition,
Executive shall provide services to any other subsidiary of Parent, without
additional compensation, as determined by the Chief Executive Officer of Parent.

1



--------------------------------------------------------------------------------





4.    Attention and Effort. Executive covenants and agrees, at all times during
the Service Period, to devote his full business-time efforts, energies and
skills to his duties as Vice President Television of the LIN Companies, to serve
each of the LIN Companies diligently and to the best of Executive’s ability and
at all times to act in compliance with the rules, regulations, policies and
procedures of the LIN Companies as shall be in effect from time to time.
Executive further covenants and agrees that he will not, directly or indirectly,
engage or participate in any other business, profession or occupation for
compensation or otherwise at any time during the Service Period which conflicts
with the business of the LIN Companies, without the prior written consent of the
Board of Parent; provided, that nothing herein shall preclude Executive from
accepting appointment to or continuing to serve on any board of directors or
trustees of any charitable or not-for-profit organization or from managing his
personal, financial or legal affairs; provided, in each case, and in the
aggregate, that such activities do not materially conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Sections 10, 11 or
12 of this Agreement in any material respect.
5.    Compensation and Other Benefits.
(a)    During the Service Period, Executive shall be paid by the Company an
annual base salary of Three Hundred Fifty Thousand ($350,000) Dollars, as may be
increased from time to time (“Base Salary”), payable in accordance with the
Company’s normal payroll practices. The Base Salary shall be reviewed by the
Compensation Committee of the Board of Parent (“Compensation Committee”) no less
often than once each calendar year and may be increased, but not decreased,
based upon such a review.
(b)    With respect to the fiscal year of the Company that commenced January 1,
2014, and each subsequent fiscal year of the Company during the Service Period,
Executive shall be eligible to receive, in addition to the Base Salary described
above, an annual bonus payment (a “Performance Bonus”) in an amount up to One
Hundred Seventy Five Thousand ($175,000) Dollars for such year (a “Performance
Bonus Amount”). The amount of the Performance Bonus, if any, with respect to any
fiscal year during the Service Period shall be determined by December 31 of such
year, or as soon thereafter as practicable, and shall be paid in cash no later
than March 15 of the subsequent calendar year. The amount of the Performance
Bonus, if any, for any fiscal year during the Service Period shall be calculated
as the sum of Sections 5(b)(i) and 5(ii) below:
(i)    Executive shall be eligible to receive a bonus payment calculated as set
forth in this paragraph (i) using a baseline bonus amount equal to sixty (60%)
percent of the Performance Bonus Amount (the “Results Bonus Base Amount”). The
amount of the bonus awarded to Executive, if any, under this paragraph (i) shall
be an amount calculated as a percentage of the Results Bonus Base Amount (the
“Results Bonus Percentage”). The Results Bonus Percentage shall be the
percentage set forth on Schedule 5(b) hereto that corresponds to the respective
percentage by which Parent has achieved the approved budgeted EBITDA established
by the Board of Parent for the applicable year.

2



--------------------------------------------------------------------------------



(ii)    Executive shall be eligible to receive a bonus payment in an amount up
to forty (40%) percent of the Performance Bonus Amount, which bonus payment, if
any, shall be determined by the Compensation Committee, based upon its
assessment of such factors as it may determine to be relevant, which may include
the performance of the LIN Companies and Executive, general business conditions,
and the relative achievement by Executive or the LIN Companies of any goals
established by the Board of Parent or the Compensation Committee.
6.    Benefits and Expenses. Executive shall receive from the Company such other
benefits as may be granted to senior management of the Company generally,
including health, dental, life and disability insurance and vacation benefits.
In addition, Executive shall be provided with an automobile allowance in
accordance with the Company’s then-current plan. The Company shall reimburse
Executive for all reasonable travel, entertainment and other expenses which
Executive may incur in regard to the business of Company or Parent, in
accordance with and subject to the limitations of the Company’s standard
practices and policies and Executive’s presentation of such documents and
records as Company shall require to substantiate such expenses.


7.    [Intentionally omitted]


8.    Termination. The employment of Executive hereunder may be terminated as
follows:
(a)    By the LIN Companies for “Cause.” Subject to such other terms of this
Agreement, the LIN Companies may terminate the employment of Executive hereunder
for “Cause” by action of the Board of Parent if the Executive:
(i)    has been convicted of, or entered a pleading of guilty or nolo contendre
(or its equivalent in the applicable jurisdiction) to any criminal offense
(whether or not in connection whether the performance by Executive of his
obligations and duties under this Agreement), excluding offenses under road
traffic laws, or misdemeanor offenses, that are subject only to a fine or
non-custodial penalty;
(ii)    has committed an act or omission involving dishonesty or fraud;
(iii)    has willfully refused or willfully failed to perform his obligations
and duties under this Agreement or the duties properly assigned to him in
accordance with the terms and conditions of this Agreement, and Executive has
the physical capacity to perform such obligations or duties; or
(iv)    has engaged in gross negligence or willful misconduct with respect to
any of the LIN Companies or any of their affiliates or subsidiaries.
(b)     By the LIN Companies “Without Cause.” The LIN Companies may terminate
the employment of Executive hereunder at any time, in Parent’s sole discretion,
for any

3



--------------------------------------------------------------------------------



reason whatsoever or for no reason, which termination shall constitute a
termination “Without Cause.”
(c)     By Executive for Good Reason. Executive may terminate his employment
hereunder in the event of any of the following (each of which shall constitute
“Good Reason”) and the LIN Companies shall have failed to have reasonably
remedied such condition within thirty (30) days following written notice from
Executive setting forth in reasonable detail the condition giving rise to such
Good Reason:
(i)    either of the LIN Companies fails to perform its respective obligations
or breaches any of its covenants or warranties under this Agreement;
(ii)    the relocation of Executive’s primary office to a location that is more
than thirty-five (35) miles from the Company’s headquarters in Providence; or
(iii)    the Board of Parent or the board of directors of the Company approves,
without Executive’s consent or for reasons other than those set forth in Section
8(a), (A) a reduction in Executive’s Base Salary, the Performance Bonus Amount
or the Results Bonus Base Amount, or (B) the assignment to Executive of any
duties inconsistent in any material respect with, or effect a material
diminution of, Executive’s duties, titles, offices, or responsibilities with the
Parent or the Company, or any demotion of Executive from, or any failure to
reelect or reappoint Executive to any of such positions (except in connection
with the termination of Executive’s employment for disability or Cause or as a
result of Executive's death); provided, however, that with respect to the
foregoing clause (B) if subsequent to a Change in Control (as hereinafter
defined in Section 24), Executive maintains over the business of the Company
substantially the same authority and responsibility with respect thereto that he
held prior to such Change in Control, the requirement that the Executive report
to officers or the board of parent companies, or a change in the title of
Executive, shall not of itself constitute “Good Reason.” Notwithstanding the
foregoing, the foregoing clause (B) of this paragraph (iii) shall not apply to
Executive’s duties, title, office, responsibilities or status as a director of
the Company or Parent.
(d)     By Executive Without Good Reason. Executive may terminate his employment
hereunder at any time, for any reason, upon giving to the LIN Companies thirty
(30) days’ written notice of termination of Executive’s employment hereunder
pursuant to this Section 8(d) (“Notice of Resignation”), during which notice
period Executive’s employment and performance of services will continue;
provided, however, that Parent may, upon notice to Executive and without
reducing Executive’s compensation during such period, excuse Executive from any
or all of his duties during such period. The effective date of the termination
of Executive’s employment hereunder shall be the date specified in the Notice of
Resignation delivered in accordance with this Section 8(d).
(e)     Automatic Termination Upon Death or Disability. Executive’s employment
hereunder shall terminate automatically upon the death or “total disability” of
Executive. The term “total disability” as used herein shall mean Executive’s
inability, with or without reasonable accommodations, to perform the duties of
Executive contemplated by Section

4



--------------------------------------------------------------------------------



3 hereof for a period of, or periods aggregating, six (6) months in any twelve
(12) month period as a result of physical or mental illness, loss of legal
capacity or any other cause beyond Executive’s control, unless Executive is
granted a leave of absence by the Board of Parent. All determinations as to
whether Executive has suffered total disability due to physical or mental
illness, loss of capacity or any other medical cause shall be made by a
physician who is mutually agreed upon by Executive and a majority of the members
of the Nominating and Corporate Governance Committees of the Board of Parent.
Executive and the LIN Companies hereby acknowledge that Executive’s ability to
perform the duties set forth in Section 3 hereof is of the essence of this
Agreement. Termination under this Section 8(e) shall be deemed to be effective
(i) as of the time of Executive’s death or (ii) immediately upon determination
of Executive’s total disability, as defined above, by a physician mutually
agreeable to Executive and the Board of Parent.
9.    Severance for Termination Without Cause or Resignation With Good Reason.
(a)    Subject to the terms and conditions of this Section 9 set forth below,
solely in the event that Executive’s employment hereunder is terminated (y) by
the LIN Companies Without Cause pursuant to the terms and subject to the
conditions of Section 8(b) hereof; or (z) by Executive with Good Reason pursuant
to the terms and subject to the conditions of Section 8(c) hereof, then:
(i)     The Company shall pay to Executive a severance payment (the “Severance
Payment”) in an amount equal to the sum of (A) Executive’s Base Salary in effect
at the time of such termination and (B) the amount, if any, of the Performance
Bonus for the fiscal year prior to the year in which such termination occurs;
provided, however, that if such termination occurs prior to Executive’s
employment for a full fiscal year (or no Performance Bonus was payable for the
fiscal year prior to the year in which such termination occurs due to failure to
satisfy the conditions set forth in Section 5(b)), the payment under this clause
(B) shall be the maximum Performance Bonus to which Executive would be entitled
for the fiscal year in which Executive’s employment terminates, had Executive
remained employed with the Company (the “Post-Termination Bonus”). The Severance
Payment shall be due and payable in cash in twenty-six (26) substantially equal
payments following such termination; provided, however, that payment of the
portion of the Severance Payment comprised of the Post-Termination Bonus may be
delayed as necessary until the Board of Parent has determined the amount of such
Post-Termination Bonus, in which case such Post-Termination Bonus shall be
payable in cash in substantially equal installments to be paid with the
remaining payments of the Severance Payment. The first installment in respect of
Executive’s Severance Payment shall be paid on the first regular payroll date on
or following the date on which you deliver to the Company an executed Release
(as defined below) and the release becomes irrevocable (the “Release Date”),
with each such installment that would have been paid on the regular payroll
dates of the Company during the period following the date of termination and the
Release Date also paid to the Executive on the Release Date; provided, however,
that, if the period during which Executive is entitled to execute and deliver
the Release to the Company straddles two calendar years, subject to Executive
delivering to the Company an executed and irrevocable

5



--------------------------------------------------------------------------------



Release, the first payment of the Severance Payment shall paid on the first
regular payroll date following the Release Date during the second calendar year.
(ii)    In addition, during the twelve-month period following a termination
giving rise to the Severance Payment (the “Benefits Continuation Period”), the
Company shall continue to pay, or reimburse Executive for, the employer’s normal
portion of the costs of Executive’s health and dental insurance premiums in an
amount consistent with that paid on the date of termination, provided that
Executive chooses to participate in COBRA or a similar health insurance
continuation program and provides the Company with proof of such participation.
If Executive chooses to receive COBRA coverage from the Company’s group health
plans during this twelve-month period, such coverage shall count toward the
maximum coverage period permitted under such plan.
(b)    Subject to the terms and conditions of this Section 9, solely in the
event that Executive’s employment hereunder is terminated (y) by the LIN
Companies Without Cause pursuant to the terms and subject to the conditions of
Section 8(b) hereof; or (z) by Executive with Good Reason pursuant to the terms
and subject to the conditions of Section 8(c) hereof, in each case during the
period beginning on the date that is thirty (30) days prior to execution of a
definitive agreement which, if consummated will result in a Change in Control,
subject to consummation of such Change in Control, and ending on the twenty-four
(24) month anniversary of the date on which a Change in Control is consummated
(the “Change in Control Protection Period”), then Executive shall be eligible to
receive the payments and benefits described in Section 9(a) above, subject to
the terms and conditions described in Section 9(a); provided, however, that for
purposes of this Section 9(b), (i) “Severance Payment” shall mean the product of
(A) the Severance Payment as defined in Section 9(a)(i) and (B) two (2); (ii)
the Severance Payment shall be paid in a single lump sum payment on the Release
Date; and (iii) “Benefits Continuation Period” shall mean the 24-month period
following a termination giving rise to the Severance Payment.
(c)    The payment of the Severance Payment and the provision of the benefits
described in this Section 9 are expressly contingent on Executive’s execution of
a standard severance and release agreement containing only a release of any and
all claims by him against the LIN Companies and all predecessors, successors,
affiliates and subsidiaries thereof, except for claims relating to (i) the
Severance Payment and other post-employment payments and benefits due pursuant
to the terms and subject to the conditions of this Agreement; (ii) claims for
benefits under the employee benefit plans of the LIN Companies in which
Executive participates, and (iii) claims for indemnification or insurance, if
applicable, arising following his employment)(a “Release”). The Company shall
have no obligation to make payments or provide benefits to or on behalf of the
Executive under this Section 9 unless, following delivery by Executive of the
executed Release to the Company, the period to revoke the Release under
applicable law shall have expired by the thirtieth (30th) day or the sixtieth
(60th) day following the date of termination of Executive’s employment, as
designated by the Company on the date of Executive’s termination of employment.
Notwithstanding anything to the contrary contained herein, Employer retains the
right to terminate the initiation or continuation of the Severance Payment and
other benefits described in this Section 9 and to recover from Executive any and
all

6



--------------------------------------------------------------------------------



amounts previously paid (as well as to pursue any other remedies available at
law or in equity) if it discovers that Executive engaged in any fraud, theft,
embezzlement, serious or substantial misconduct materially injuring the LIN
Companies’ reputation, or gross negligence while employed by the Company or if
Executive materially breaches this Agreement, including any breach by Executive
of his obligations and covenants under Sections 10, 11, or 12 hereof.
(d)    Subject to such adjustments as may be necessary with respect to the
Post-Termination Bonus as set forth in Section 9(a)(i), all payments made under
this Section 9 shall be made to Executive at the same interval as payments of
salary were made to Executive immediately prior to termination. Notwithstanding
the foregoing or anything to the contrary contained herein, if the Company
determines that Executive is a “Specified Employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, or any successor
thereto or as such may be amended hereafter, and the regulations and guidance
promulgated thereunder to the extent applicable (“Section 409A”), then to the
extent necessary to satisfy the requirements of Section 409A, any portion of the
severance compensation under this Section 9 that shall constitute deferred
compensation within the meaning of Section 409A shall not be due and payable to
Executive until the date that is six (6) months after the date of termination,
if necessary to avoid tax penalties under Section 409A. In the event of such
delay in payment, on the day following the expiration of such six month period
Executive shall be paid the delayed portion of the severance compensation plus
interest for the period of such delay, which interest shall be calculated at a
rate equal to the interest rate then earned by the LIN Companies’ excess cash
balances on bank deposit.
(e)     Upon the termination of Executive’s employment hereunder for any reason
(including for Cause or without Good Reason, or upon Death or Disability
pursuant, respectively, to Sections 8(a), 8(d) and 8(e)), Executive shall not be
entitled to any payments hereunder, except (y) as expressly provided in Section
9(a) (with respect to termination without Cause or resignation with Good
Reason), or (z) for any Accrued Obligations. For purposes of this Agreement,
“Accrued Obligations” shall mean the sum of (i) any portion of Executive’s
accrued but unpaid Base Salary through the date of death or termination of
employment, as the case may be; (ii) any accrued but unpaid vacation or expense
reimbursements; (iii) any then earned but unpaid Performance Bonus with respect
to the fiscal year preceding the fiscal year in which the termination occurs;
(iv) any (A) Performance Bonus for the fiscal year in which the termination
occurs, as applicable, pro-rated for service through the date of termination
(and, if not determined as of the date of termination, such payment, if any, to
be due and payable reasonably following the determination of such amounts, but
in no event later than March 15 of the year following the year in which the date
of termination occurs) or (B) Performance Bonus earned for that year if
termination occurs at the end of the year but prior to payment; provided,
however, Executive shall receive no payment under (A) or (B) upon a termination
by the LIN Companies for Cause; and (v) any compensation previously earned but
deferred by Executive (together with interest, to the extent and in the manner
applicable pursuant to terms and subject to the conditions of Section 9(d))
prior to the date of termination that has not yet been paid. Except as set forth
in clause (iv) above, the Company shall pay to Executive any Accrued Obligations
in a lump sum immediately following any termination of employment.

7



--------------------------------------------------------------------------------



10.    Non-Disclosure.


(a)    Executive acknowledges that during the period of his employment with the
Company prior to the Effective Date, he has had, and thereafter during the
Service Period, he will have, access to trade secrets and other confidential or
proprietary information of the LIN Companies and their respective affiliates and
subsidiaries (“Confidential Information”). Executive acknowledges that as used
herein, Confidential Information includes, but is not limited to, all methods,
processes, techniques, practices, pricing information, billing histories,
customer lists or requirements, employee lists, salary information, personnel
matters, financial data, operating results, plans, contractual relationships,
projections for new business opportunities for new or developing businesses,
research, reports, and technological innovations in any stage of development.
Confidential Information also includes, but is not limited to, all notes,
records, software, drawings, handbooks, manuals, policies, contracts, memoranda,
sales files, or any other documents generated or compiled by any employee of the
LIN Companies or any of its respective affiliates or subsidiaries.
Notwithstanding the foregoing, Confidential Information shall not include any
data or information that has been voluntarily disclosed to the public or the LIN
Companies’ respective competitors by either of the LIN Companies (except where
such public disclosure has been made by Executive or another without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.
(b)    Executive agrees that, both during the Service Period and after the
termination of his employment hereunder for any reason, he will use his
reasonable best efforts and utmost diligence to preserve, protect, and prevent
the disclosure of such Confidential Information, and that he will not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information, unless done so on behalf of the LIN
Companies or to the extent required by law.
(c)    All Confidential Information is, and shall remain, the exclusive property
of the LIN Companies, and Executive hereby covenants and agrees that he shall
promptly return all such information to the LIN Companies upon termination of
this Agreement or at any other time when requested by the LIN Companies.
11.    Non-Competition.


(a)     During the Service Period and for one (1) year after the termination of
Executive’s employment hereunder for any reason, whether with or Without Cause
or whether upon resignation with or without Good Reason, Executive shall not
Compete (as hereinafter defined) with any material business then conducted by
the LIN Companies or their respective affiliates or subsidiaries (collectively,
“LIN”) without the prior written consent of the LIN Companies; except that,
notwithstanding this Section 11, Executive may perform any duties on behalf of
the LIN Companies as the Board of Parent shall approve and direct. For purposes
of this Agreement, the term “Compete” shall mean engaging in a business as a
more than five percent (5%) stockholder or other holder of a five percent (5%)
or greater equity interest of any Person (as hereinafter defined in Section 24)
(whether direct or indirect, including the right to

8



--------------------------------------------------------------------------------



acquire such percentage equity interest), as an employee, a partner, an agent, a
consultant, or any other individual representative capacity of, to or for any
Person, as an officer of any Person, or a member of the board of directors,
board of managers, or other managing body of such Person (unless Executive’s
duties, responsibilities, and activities, including supervisory activities, for
or on behalf of such Person or in such business are not related in any way to
such “competitive” activity) if it involves:


(i)    owning or Managing (as defined below in Section 24) one or more local
television stations in any designated market area in which the Company or any
direct or indirect subsidiary thereof (a “Subsidiary”) owns or Manages, one or
more local television stations (the “Restricted Markets”); or
(ii)     rendering services or advice pertaining to the business or operation of
television stations in a Restricted Market, or on behalf of, any Person which is
in competition with the Company or any of its affiliates or subsidiaries.
(b)    Upon and subject to reasonable notice and information being provided to
the LIN Companies by Executive prior to Executive’s entering into a position or
association which may cause Executive to engage in activities in breach of
paragraph (a) above, Parent will conduct a timely review of such proposed
position or association and notify Executive in writing regarding Parent’s view
as to whether Executive will thereby breach the terms and conditions of
paragraph (a) above.
12.    Non-Solicitation. Executive agrees that, during the twelve (12) month
period immediately following termination of Executive’s employment hereunder,
for whatever reason, with or without Cause or whether resignation with or
without Good Reason, Executive shall not directly or indirectly solicit,
influence or entice, or attempt to solicit, influence or entice, or hire any
executive, employee, or consultant of LIN to cease his relationship with LIN or
solicit, influence, entice or in any way divert any customer, distributor,
partner, joint venturer or supplier of LIN to terminate such person’s
relationship with LIN, in order to be employed by or do business with a Person
that Competes with the LIN Companies or with any other entity that derives
benefit from the production, marketing, broadcasting or other distribution or
syndication of products, services, programs or other content that compete with
products then produced or services, programs or other content then being
provided, marketed, broadcast, distributed or syndicated by LIN or the
feasibility for production of which LIN is then actually studying or is
preparing to market or is developing; provided, however, that this Section 12
shall apply only within the geographic area set forth in Schedule 12 hereto.
   
13.    Acknowledgment of Restrictive Covenants. Executive acknowledges that the
covenants specified in Sections 10, 11, 12, and 15 hereof (collectively, the
“Protective Provisions”) contain reasonable limitations as to time, geographic
area, and scope of activities to be restricted and that such promises do not
impose a greater restraint on Executive than is necessary to protect the
goodwill, Confidential Information, trade secrets, customer and employee
relations, and other legitimate business interests of the LIN Companies.
Executive

9



--------------------------------------------------------------------------------



also acknowledges and agrees that any violation of the covenants set forth in
the Protective Provisions would bestow an unfair competitive advantage upon any
Person, which might benefit from such violation, and would necessarily result in
substantial and irreparable damage and loss to the LIN Companies.


14.    No Inconsistent Obligation. In order to induce the LIN Companies to enter
into this Agreement, Executive represents and warrants to each of the LIN
Companies that neither the execution nor the performance of this Agreement by
Executive will violate or conflict in any way with any other agreement to which
Executive may be bound, or with any other duties imposed upon Executive by
corporate or other statutory or common law.
15.    Intellectual Property. Executive and the LIN Companies hereby covenant
and agree that all intellectual property of any kind, whether now or later
created, developed or produced, developed by Executive, whether directly or
indirectly, in connection with services rendered by Executive for or on behalf
of the LIN Companies, or from the use of premises or property owned, leased,
licensed or contracted for by the LIN Companies, both prior to and subsequent to
the date of this Agreement, or otherwise developed by Executive during the
Service Period which is in any way related to the Company's business, as
conducted or proposed to be conducted, shall be the property of the Company.
Executive hereby assigns to the Company any and all rights and interests he now
has or may hereafter acquire in and to such intellectual property.


16.    Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery when delivered by
hand, (b) on the date of transmission when sent by facsimile transmission during
normal business hours with telephone confirmation of receipt, (c) one day after
dispatch when sent by reputable overnight courier maintaining records of
receipt, or (d) three days after dispatch when sent by registered or certified
mail, postage prepaid, return receipt requested, all addressed as set forth on
Schedule 16 attached hereto or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.


17.    Injunctive Relief; Cumulative Rights. The parties agree that, without
limitation of the rights of the LIN Companies with respect to any other breach
of this Agreement, the harm to each of the LIN Companies arising from any breach
by Executive of the Protective Provisions could not adequately be compensated
for by monetary damages, and accordingly each of the LIN Companies shall, in
addition to any other remedies available to it at law or in equity, be entitled
to seek and, if so ordered by a court of competent jurisdiction, obtain,
preliminary and permanent injunctive relief against such breach. Executive
agrees that the various provisions of this Agreement shall be construed as
cumulative, and no one of them is exclusive of the other, or exclusive of any
rights allowed by law.
18.    Withholding. Anything in this Agreement to the contrary notwithstanding,
all payments required to be made by the Company hereunder to Executive shall be
subject to the withholding of such amounts relating to taxes as the Company may
reasonably determine it is

10



--------------------------------------------------------------------------------



legally required to withhold pursuant to any applicable law or regulation. In
lieu of withholding such amounts, in whole or in part, the Company may, in its
sole discretion, accept other provisions for payment of taxes and withholdings
as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold have been satisfied.
19.    No Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and such officer or director as may be specifically
designated by the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or at any prior or subsequent
time. Except where the context otherwise requires, wherever used the singular
shall include the plural, the plural the singular, the use of any gender shall
be applicable to all genders and the word “or” is used in the inclusive sense.
20.    Severability. If any covenant or provision hereof is determined to be
void or unenforceable in whole or in part, it shall not be deemed to affect or
impair the invalidity of any other covenant or provision, each of which is
hereby declared to be separate and distinct. If any provision of this Agreement
is so broad as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable. If any provision of this Agreement is declared
invalid or unenforceable for any reason other than overbreadth, the offending
provision will be modified so as to maintain the essential benefits of the
bargain among the parties hereto to the maximum extent possible, consistent with
law and public policy.
21.    Amendment. No amendment, modification, waiver, termination or discharge
of any provision of this Agreement, or consent to any departure therefrom by
either party hereto, shall in any event be effective unless the same shall be in
writing, specifically identifying this Agreement and the provision intended to
be amended, modified, waived, terminated or discharged and signed by each of the
LIN Companies and Executive, and each such amendment, modification, waiver,
termination or discharge shall be effective only in the specific instance and
for the specific purpose for which it is given. No provision of this Agreement
shall be varied, contradicted or explained by any oral agreement, course of
dealing or performance or any other matter not set forth in an agreement in
writing and signed by each of the LIN Companies and Executive.

11



--------------------------------------------------------------------------------



22.    Choice of Law and Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Rhode Island. Employee
hereby (a) submits to personal jurisdiction in the State of Rhode Island for any
action arising out of or in connection with this Agreement; (b) waives any and
all personal rights under the laws of any state to object to jurisdiction within
the State of Rhode Island; and (c) agrees that for any cause of action arising
out of or in connection with this Agreement, venue is solely proper in any state
or federal court within Rhode Island.
23.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.
24.    Certain Definitions. The capitalized terms contained and used in this
Agreement which are defined below shall have the respective meanings ascribed to
them as follows:
(a)     “Change in Control” shall mean the occurrence of any of the following
events:
(i)    any sale, lease, exchange, or other transfer (in one transaction or
series of related transactions) of all or substantially all of the assets of
Parent to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act, other than one or more members of the Shareholder Group;
(ii)    a majority of the Board of Parent shall consist of Persons who are not
Continuing Directors;
(iii)    the acquisition by any Person or Group (other than (A) one or more
members of the Shareholder Group or (B) with respect to a transferee of Class C
common shares representing limited liability company interests in Parent, (1)
one or more members of the Shareholder Group or (2) any Person approved by an
affirmative vote of no less than two-thirds of the disinterested members of the
Board of Parent) of the power, directly or indirectly, to vote or direct the
voting of securities having more than 50% of the ordinary voting power for the
election of directors of Parent;
(iv)    the acquisition by any Person or Group of limited liability company
interests of Parent representing in the aggregate more than 40% of such limited
liability company interests that are issued and outstanding and, as of the time
of such acquisition, no other Person or Group holds, in the aggregate, a greater
number of such limited liability company interests;
(v)    any sale, lease, exchange, or other transfer (in one transaction or
series of related transactions) of all or substantially all of the assets of the
Company to any Person or group of related Persons for purposes of Section 13(d)
of the

12



--------------------------------------------------------------------------------



Exchange Act, other than to (A) a wholly-owned subsidiary of Parent or the
Company or (B) one or more members of the Shareholder Group; or
(vi)    Parent shall cease, whether directly or indirectly through one or more
wholly-owned subsidiaries, to have the power to vote or direct the voting of
securities having more than 50% of the ordinary voting power for the election of
directors of the Company.    
(b)     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations or other guidelines of general applicability promulgated thereunder.
(c)    “Continuing Directors” shall mean any Person who (i) was a member of the
Board of Parent on the Effective Date, (ii) is thereafter nominated for election
or elected to the Board of Parent with the affirmative vote of a majority of the
Continuing Directors who are members of such Board of Parent at the time of such
nomination or election, or (iii) is a member of the Board of Parent and also a
member of the Shareholder Group.
(d)     “Group” means any group of related Persons for purposes of Section 13(d)
of the Securities Exchange Act of 1934, as amended.
(e)        “Manage” (or “Managing”) means with respect to the business or
operation of a television station, (i) the provision of management services,
(ii) the right to program, or select a substantial portion of the programming
of, such station, including through a local marketing agreement, time brokerage
agreement, joint sales agreement, shared services agreement, or other similar
agreements (collectively, a “Services Agreement”), or (iii) the sale of, or the
right to sell, the advertising of such station through a Services Agreement.
(f)    “Person” shall mean an individual, a corporation, limited liability
company, a partnership, an association, a trust or any other entity or
organization, including any other form of business entity or any government or
political subdivision or an agency or instrumentality thereof.
(g)     “Shareholder Group” shall mean HM Capital Partners, LLC, and any Person
controlling, controlled by or under common control with it.
25.    Interpretation. The headings in this Agreement are inserted for
convenience only and shall not constitute a part hereof. Except where the
context requires otherwise, whenever used in this Agreement, the singular
includes the plural, the plural includes the singular, the use of any gender is
applicable to all genders and the word “or” has the inclusive meaning
represented by the phrase “and/or.” The words “include” and “including” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.” A reference in
this Agreement to a Section, Paragraph, Exhibit or Schedule is to the referenced
Section, Paragraph, Exhibit or Schedule of this Agreement. The wording of this
Agreement shall be deemed to be the wording mutually chosen by the parties and
no rule of strict construction shall be applied against any party. Unless

13



--------------------------------------------------------------------------------



expressly provided otherwise, all dollar figures in this Agreement are in the
currency of the United States of America.
26.    Survival. The expiration or termination of this Agreement shall not
relieve any party of any obligations that may have accrued hereunder prior to
such expiration or termination. The provisions of Sections 9, 10, 11, 12, 13,
15, 16, 17, 18, 19, and 20 shall survive the expiration or termination of this
Agreement except as otherwise specifically provided in such Sections.
27.    Assignment. The terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the LIN Companies and each of its respective
successors and assigns. Notwithstanding the foregoing or anything to the
contrary contained herein, this Agreement may not be assigned by the LIN
Companies without Executive’s prior written consent unless the LIN Companies
retain join and several liability with any LIN Company assignee for the
financial obligations under this Agreement. This Agreement may not be assigned,
in whole or in part, by Executive without the written consent of each of the LIN
Companies.
28.    Indemnification. At all times during and after the Service Period the LIN
Companies shall indemnify Executive pursuant to the terms and subject to the
conditions of the certificate of formation, certificate of incorporation,
limited liability company agreement and bylaws, respectively, of each of the LIN
Companies, as such are in effect as of the Effective Date. Executive shall have
the benefit of continuing directors’ and officers’ insurance coverage at levels
no less favorable than those in effect from time to time for members of the
Board of Parent and the board of directors of the Company and other members of
the LIN Companies’ senior management.
29.    [Intentionally omitted]
30.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Each party hereto will receive by
delivery or by facsimile or other electronic transmission a duplicate original
of the Agreement executed by each party, and each party agrees that the delivery
of the Agreement by facsimile or other electronic transmission will be deemed to
be an original of the Agreement so transmitted.
31.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements, commitments or understandings with respect to
the matters provided for herein, including the Prior Employment Agreement, which
Prior Employment Agreement is hereby terminated.





14



--------------------------------------------------------------------------------



32.    Section 409A of the Code.
(a)    The parties hereto agree that this Agreement shall be interpreted to
comply with or be exempt from Section 409A, and all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. In no event whatsoever will the LIN
Companies be liable for any additional tax, interest or penalties that may be
imposed on Executive under Section 409A or any damages for failing to comply
with Section 409A.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”
(c)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits, to be provided in any other taxable year, provided, that, this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense occurred.
(d)    For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.


[The remainder of this page is intentionally blank; signature page follows.]



15



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
EXECUTIVE:
 

/s/ John A. Howell IV
 
 
John A. Howell IV
 
 
 
 LIN MEDIA LLC
 
 

By:
 

/s/ Denise M. Parent
Name:
 
Denise M. Parent
Title:
 
Senior Vice President Chief Legal Officer
 
 
 
LIN TELEVISION CORPORATION
 
 

By:
 

/s/ Denise M. Parent
Name:
 
Denise M. Parent
Title:
 
Senior Vice President Chief Legal Officer




[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------



Schedule 5(b)
Results Bonus Percentage


Percent of
EBITDA


Bonus
80.0%
Zero
82.0%
32.5%
84.0%
40.0%
86.0%
47.5%
88.0%
55.0%
90.0%
62.5%
92.0%
70.0%
94.0%
77.5%
96.0%
85.0%
98.0%
92.5%
100.0%
100.0%
101.0%
110.0%
102.0%
120.0%
103.0%
130.0%
104.0%
140.0%
105.0%
150.0%
106.0%
160.0%
107.0%
170.0%
108.0%
180.0%
109.0%
190.0%
110.0%
200.0%




--------------------------------------------------------------------------------



Schedule 12
Geographic Scope of Non-Solicitation


The geographic scope to which Section 12 shall apply shall be defined as all
markets in the United States of America.



--------------------------------------------------------------------------------





Schedule 16
Notices


If to Executive:        To the address as shall most currently appear on the
records of the Company


                
If to the LIN Companies:    LIN Television Corporation
One West Exchange Street
Suite 5A
Providence, RI 02903
Attn: General Counsel
Fax: (401) 454-2817

